IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF THE                        §
PETITION OF DARRELL LAW                     § No. 10, 2017
FOR A WRIT OF MANDAMUS.                     §

                             Submitted: January 23, 2017
                             Decided:   March 13, 2017

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

                                         ORDER

       This 13th day of March 2017 upon consideration of the petition for a writ of

mandamus filed by Darrell Law and the answer filed by the State of Delaware, it

appears to the Court that:

       (1)    Following his arrest on November 6, 2016, Darrell Law was

committed to the custody of the Department of Correction in default of bail.1 Law

was indicted on January 3, 2017 on felony drug charges and related offenses. Law

is representing himself in the Superior Court.

       (2)    On December 14, 2016, Law filed a petition for a writ of habeas

corpus in the Superior Court. 2 Law claimed that he being detained illegally. By

order dated December 16, 2016, the Superior Court denied the petition, ruling that

Law’s detention in default of bail was proper.


1
  The Court has taken judicial notice of Law’s pending criminal case, State v. Law, Del. Super.,
Cr. ID No. 1611004084.
2
  The Court has taken judicial notice of Law’s petition for a writ of habeas corpus, In re Law,
Del. Super., C.A. No. K16M-12-023.
       (3)    On January 4, 2017, Law filed a petition for a writ of mandamus in

this Court. Law seeks the issuance of a writ of mandamus to compel the Superior

Court to conduct a hearing on his habeas corpus petition or to grant the petition and

release him from custody. The State opposes Law’s mandamus petition.

       (4)    This Court has authority to issue a writ of mandamus to a trial court

when the petitioner can demonstrate that the trial court arbitrarily failed or refused

to perform a duty owed to the petitioner and that the petitioner is without an

adequate remedy.3 If there is no showing of an arbitrary failure or refusal to act,

the Court will not issue a writ of mandamus requiring the trial court to perform a

particular judicial function.4

       (5)    There is no basis for the issuance of a writ of mandamus in this case.

Law has not demonstrated that he is entitled to habeas corpus relief or that the

Superior Court failed or refused to perform a duty when summarily denying his

petition for a writ of habeas corpus.5 To the extent Law seeks to challenge the

Superior Court’s order denying his habeas corpus petition, that decision cannot be

appealed in a petition for a writ of mandamus.6




3
  In re Taylor, 143 A.3d 4, 6 (Del. 2016).
4
  Id. (citing In re Bordley, 545 A.2d 619, 620 (Del. 1988)).
5
  See Haskins v. State, 1989 WL 27642 (Del. Feb. 9, 1989) (“[T]he remedy of habeas corpus is
not available to a petitioner who, on the face of court records, is legally held in custody on
pending felony charges.”) (citing 10 Del. C. § 6902; Jones v. Anderson, 183 A.2d 177 (1962)).
6
  Matushefske v. Herlihy, 214 A.2d 883, 885 (Del. 1965).
                                              2
     NOW, THEREFORE, IT IS ORDERED that the petition for a writ of

mandamus is DENIED.

                              BY THE COURT:



                              /s/ Karen L. Valihura
                              Justice




                                3